United States Court of Appeals
                          For the Seventh Circuit
                          Chicago, Illinois 60604

                              April 10, 2001

                                 Before

                   Hon. FRANK H. EASTERBROOK, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. ANN CLAIRE WILLIAMS, Circuit Judge


UNITED STATES OF AMERICA,                  ]   Appeal from the United
        Plaintiff-Appellee,                ]   States District Court for
                                           ]   the Central District of
No. 00-3232                v.              ]   Illinois.
                                           ]
DEMITRI E. PARKER,                         ]   No. 99 CR 40068
        Defendant-Appellant.               ]
                                           ]   Michael M. Mihm,
                                           ]        Judge.


                                 ORDER

     The opinion of this court issued on April 5, 2001, is
amended as follows:

          All references to 18 U.S.C. §841(b)(1)(A) should
          read 21 U.S.C. §841(b)(1)(A).